OPINION OF THE COURT
FUENTES, Circuit Judge.
Plaintiff Marlene Cimino brought this suit under the Employee Retirement Income Security Act seeking past and future benefits under the long-term disability plan provided by her employer, Defendant PHN Packaging Systems, Inc., and administered by Defendant Reliance Standard Life Insurance Company (“Reliance Standard”). Cimino asserts that anxiety, depression, and other physical and mental conditions rendered her totally disabled and therefore qualified for benefits under the plan. Reliance Standard denied her claims for benefits and her administrative appeals.
Defendants filed a motion for summary judgment, and Cimino responded with a cross-motion to compel answers to interrogatories. The District Court applied the “heightened arbitrary and capricious” standard under Pinto v. Reliance Standard Life Ins. Co., 214 F.3d 377 (3d Cir. 2000), because Reliance Standard both funds the disability plan and exercises sole discretionary, fiduciary authority to make eligibility determinations. The court found that Reliance Standard’s decision was not unreasonable, and that no unfairness or procedural abnormalities marred Reliance Standard’s decision-making process. It therefore granted Defendants’ motion for summary judgment, and denied Cimino’s motion to compel because the evidence Cimino sought would not have any impact on the outcome of the case.
We have carefully considered Cimino’s arguments in this appeal and find that they lack merit. We agree with the District Court that the “heightened arbitrary and capricious” standard applies because the plain language of the plan clearly delegates discretionary, fiduciary authority to Reliance Standard. The District Court did not err in holding that Reliance Standard’s decision did not violate this standard. We also find no error in the denial of Cimino’s motion to compel.
For the reasons substantially stated in the thorough and well-reasoned opinion of Judge Reed, we affirm the judgment of the District Court.